Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 4, 2022

                                    No. 04-21-00308-CV

                 IN RE Steve SWARTZMAN, Andy North, and Lucy Doan

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-19151
                           Honorable Larry Noll, Judge Presiding


                                      ORDER

       On December 30, 2021, Andrea R. Morris, one of Relators’ attorneys of record, filed an
unopposed Motion to Withdraw as Counsel. The motion substantially complies with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 6.5.
       Counsel’s motion to withdraw is GRANTED.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court